Citation Nr: 0214234	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service during World War II.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Manila, Republic of the Philippines, 
Regional Office (RO).  That decision stated that new and 
material evidence had not been presented to reopen a claim 
for service connection for the cause of the veteran's death.

An April 2001 Board decision found that new and material 
evidence had been presented with regard to the claim for 
service connection for the cause of the veteran's death and 
reopened the claim.  The Board subsequently remanded the 
issue for further development.

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the VA to conduct 
expedited rulemaking that will either explain why certain 
regulations - 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 - are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for the cause of the veteran's death has been 
obtained.

2.  The veteran died in September 1989.  At the time of his 
death he was service connected for a gunshot wound to the 
left lower back, Muscle Group II, and a gunshot wound to the 
abdomen, Muscle Group XIX, with a combined disability rating 
of 30 percent.

3.  The cause of death was listed as intestinal cancer.

4.  The evidence does not reasonably demonstrate that the 
veteran's intestinal cancer was present in service, nor 
causally related to any incident in service or to a service 
connected disability.


CONCLUSION OF LAW

A service connected disability did not cause the veteran's 
death or contribute substantially or materially to cause his 
death. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the appellant and her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the appellant informed her of 
the information and evidence needed to substantiate her claim 
and complied with the VA's notification requirements.  A 
letter sent to the appellant in April 2001 specifically 
informed her of the types of information she needed to 
provide to the RO and the evidence that the RO would assist 
her in obtaining.  The RO supplied the appellant with the 
applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports dated January 1954, 
February 1958 and March 1964, private physician statements 
dated October 1957, October 1959, January 1964, June 1968, 
April 1984, March 1991, September 1994 and December 1998, the 
veteran's death certificate dated September 1989, an 
affidavit from an acquaintance of the appellant dated 
February 1991, an October 1991 statement from a commander of 
the local veteran's organization, a February 1992 statement 
from an acquaintance of the appellant, a March 1994 statement 
from a rural health midwife, an April 1995 statement from the 
municipal registrar, a June 1996 statement from a municipal 
health officer, an April 1997 VA field examination report, 
and an August 2001 VA medical opinion.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the claim need not be referred to the appellant or her 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran's service medical records do not contain 
references to either gunshot wounds or gastrointestinal 
complaints or findings.  A January 1954 VA examination report 
diagnosed the veteran with residuals of a gunshot wound, 
noting healed scars at the left abdomen and left buttock.  No 
demonstrable abnormality of the gastrointestinal tract was 
noted at the examination.

A February 1954 rating decision granted service connection 
for residuals of a gunshot wound, through and through, of the 
left buttock and abdomen, involving Muscle Group XIX.  An 
initial disability rating of 10 percent was assigned.

A private physician's statement, dated October 1957, 
diagnosed the veteran with a bullet wound on the right side 
of his body, through and through.  The statement indicated 
that the veteran's complaints of right side pain were the 
result of adhesions and some nerve involvement.  A November 
1957 rating decision continued the veteran's 10 percent 
rating.

A February 1958 VA gastrointestinal examination noted a 
gastric ulcer.  A scar near the navel was noted to be 
nontender and nondepressed.  A March 1958 decision granted 
service connection for residuals of a gunshot wound of the 
left buttock, Muscle Group XVII, and assigned an initial 
rating of 20 percent.  The decision continued the 10 percent 
rating for residuals of a gunshot wound to the abdomen, 
Muscle Group XIX.

An October 1959 private physician statement noted a diagnosis 
of neuritis in the left upper and lower extremities.  A 
January 1964 statement from a private physician noted that 
the veteran had been diagnosed with sciatica or neuralgia of 
the lower lumbar and upper sacral nerves.

A March 1964 VA examination noted a duodenal ulcer with 
possible concomitant gastritis.  The examiner noted a through 
and through scar on the left lower back.  The examiner noted 
that the scar was not painful.  There was no atrophy of the 
muscle of the back and no appreciable impairment of the 
function of the back.  A healed scar was also noted on the 
abdomen.  The scar was not painful.  A March 1964 decision 
continued the previous ratings, but rated the veteran's 
residuals of a gunshot wound to the left buttock, Muscle 
Group XVII, as residuals of a gunshot wound to the left lower 
back, Muscle Group II.

A June 1968 private physician statement noted that the 
veteran had a severe peptic ulcer, secondary to scarification 
of the stomach due to an old gunshot wound.  An April 1984 
private physician statement noted that the veteran had a 
residual gunshot wound scar of the abdomen.

The veteran's death certificate indicated that he died in 
September 1989.  The cause of death was listed as intestinal 
cancer.  The appellant was listed on the death certificate as 
the informant concerning the veteran's death.

At the time of his death, the veteran was service connected 
for and in receipt of a 20 percent disability for a gunshot 
wound of the left lower back involving Muscle Group II; and a 
10 percent disability evaluation for a gunshot wound of the 
abdominal muscle wall muscles, involving Muscle Group XIX.

In a February 1991 affidavit, an acquaintance of the 
appellant reported that, subsequent to the veteran's death, 
the appellant called him and she requested that he have the 
veteran's death registered.  The acquaintance indicated that 
he accepted the appellant's request and registered the 
veteran's death.  He stated that he informed the civil 
registrar clerk that it had been suspected by neighbors that 
the veteran had cancer due to swelling of his abdomen just to 
the right of the wound that the veteran incurred in World War 
II.  He indicated that the clerk who registered the veteran's 
death merely wrote cancer as the cause of death, and that the 
veteran was never examined by a physician to determine the 
actual cause of death.

In a March 1991 statement, a private physician reported that 
the veteran had been wounded in action during World War II in 
the Philippines.  He indicated that the wound was in the 
right part of the veteran's stomach, and that the veteran had 
received treatment for the wound by the physician from 1946 
to 1989.

In an October 1991 statement, a commander of a local 
veteran's organization reported that he had visited the 
veteran a few days before his death. The commander reported 
that the veteran indicated that he had swelling around the 
site of the injury that he sustained during World War II.

In a February 1992 statement, an acquaintance of the 
appellant reported that the veteran had shown him his stomach 
swelling near the area where he had incurred a wound during 
the war.  The acquaintance stated that it was his belief that 
the cause of the veteran's death "was the worsened wound he 
incurred during the war."

In a March 1994 statement a rural health midwife indicated 
that her duties included periodic visits to different 
barangays of the municipality to conduct lectures about 
health education.  She stated that she personally knew the 
veteran and had visited him at his house.  She said that she 
personally saw swelling at his alleged injury or wound site 
that "might have caused his death."  She indicated that the 
cause of death, as reflected in the veteran's death 
certificate, was not authentic because the doctor did not 
conduct an autopsy of the body, but merely asked for 
information from the person who came and registered the cause 
of death.

In a September 1994 statement, a physician and municipal 
health officer indicated that in August 1989, the veteran 
received treatment for an infected wound that was the result 
of a gunshot wound to the abdomen.  He also indicated that 
prescribed medication provided relief.

In an April 1995 statement, the municipal registrar reported 
that the veteran's death was recorded on September 22, 1989.  
He stated that a relative had indicated that the cause of the 
veteran's death was intestinal cancer.  He reported that the 
health officer depended on the informant for data pertaining 
to the death of a person, especially when the health officer 
had not attended to the deceased.

In June 1996, another statement was received from a municipal 
health officer who had treated the veteran prior to his 
death.  He indicated that the veteran had sought treatment 
prior to his death for a painful infected wound of the 
abdomen that had existed for a long duration.  He reported 
that the veteran had experienced on and off abdominal pain 
localized at the site of a gunshot wound sustained during the 
war.  Subsequently, he had a slight abdominal enlargement and 
later pus coming from the wound.  He indicated that the 
veteran was treated at a rural health unit with medicine that 
was applied to the wound.  He reported that the veteran 
received no more consultations until he died, and that the 
cause of his death was intestinal cancer.

A VA field examination was performed in April 1997.  An 
interview was conducted in February 1997 with the physician 
who had been the municipal health officer of the province 
since 1984.  The physician stated that he had signed a 
medical certificate concerning the veteran's treatment.  He 
reported that he was unable to recall treating the veteran, 
and the medical certificate was based on the veteran's 
clinical file of record.  He had no other medical records 
concerning the veteran.

On the same day, a rural health midwife, who had previously 
submitted a statement, was interviewed.  She stated that she 
knew the deceased veteran and recalled that she had dressed 
his swollen, infected, abdominal wound on August 1, 1989.  
She stated that she was unable to indicate whether the 
veteran's infected wound was cancerous, but believed it was 
the immediate cause of the veteran's death.  She also 
recalled that the appellant had informed her on August 1, 
1989, that the wound was a gunshot wound that the veteran had 
incurred during the war.

An interview was performed with the municipal health officer 
who had signed the veteran's death certificate.  He stated 
that he had been consulted by the veteran on August 1, 1989.  
He stated that, at the time, he noted that there was swelling 
and an infected wound of the abdomen, which, according to the 
veteran, was caused by a gunshot wound he incurred during the 
war.  The health officer acknowledged signing a death 
certificate.  It was his opinion that the infected wound was 
already cancerous, which eventually affected the veteran's 
intestines.

The VA field examiner reported that he had attempted to 
contact another physician who had previously treated the 
veteran and who had submitted a statement in March 1991.  He 
indicated that the physician had died and his records had 
been destroyed.

In February 1997, an interview with the appellant was 
conducted.  The appellant indicated that during the veteran's 
lifetime, he complained of the gunshot wound he incurred 
during the war.  She reported that he had on and off pain in 
the abdominal area, particularly located on the right side 
near the navel.  She indicated that the scar had healed, but 
had become infected for unknown reasons.  The wound became 
infected when their eldest son was 5 years old.  The wound 
would heal but recur and become infected.  She indicated that 
the veteran did not seek much medical attention due to 
financial constraints.  She stated that a few months before 
the veteran's death he became bedridden and he was not able 
to eat much due to abdominal pain.  The appellant stated that 
the veteran died at his residence and that a doctor did not 
examine him at the time of his death.  The field examiner 
reported that further witnesses, including relatives and 
acquaintances of the veteran, disclosed that he died as a 
result of the gunshot wound to the abdomen.

In June 1998, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.

A December 1998 statement from a private physician indicated 
that the veteran died due to intestinal cancer.  The 
physician attached an October 1987 treatment record that 
indicated he had treated the veteran for an infected wound of 
the abdomen, of long duration.

An April 2001 Board decision reopened the appellant's claim 
for service connection for the cause of the veteran's death 
based on the December 1998 statement from the private 
physician regarding the October 1997 treatment, in 
conjunction with the appellant's statement that the veteran's 
certificate of death was an unreliable source of information.  
The Board remanded the claim and the RO was instructed to 
obtain a medical opinion as to whether it was at least as 
likely as not that the veteran's cause of death was related 
to his service connected disabilities.

An August 2001 VA medical opinion indicated that a review of 
the claims filed did not mention any scars attributed to 
surgery of the abdomen, meaning the veteran's through and 
through gunshot wound did not perforate any vital organs.  VA 
gastrointestinal examinations in the 1950s and 1960s did not 
show any colonic abnormalities.  In addition, medical records 
on file indicate well-healed scars with unremarkable 
abdominal findings.  The examiner noted that, based on the 
findings of record, it was very unlikely that the veteran 
would develop an enterocutaneous fistula 5 decades after the 
time of injury, which is a possible complication of 
penetrating abdominal injuries and surgery.  The examiner 
stated his opinion that, based on his review of the claims 
file, there was no relationship between the veteran's service 
connected gunshot wounds and his cause of death.

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a malignant tumor, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death. Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303(a), 3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence  is against a grant of service 
connection for the cause of the veteran's death.  The reasons 
follow.

The veteran sustained gunshot wounds during World War II, and 
service connection had been in effect for many years for the 
residuals of gunshot wounds involving Muscle Groups XIX and 
II.

The veteran died in September 1989.  The certificate of death 
lists the immediate cause of the veteran's death as 
intestinal cancer.  Intestinal cancer is not shown during 
service or for many years after service.  The evidence of 
record does not reflect treatment for cancer.  The two 
private physicians, who reported treating the veteran in 1987 
and 1989, indicated he died of intestinal cancer, but there 
is no evidence of record as to when that condition was 
diagnosed or other specifics of the disease process.

The appellant contends that the veteran's death was due, at 
least in part, to the service connected gunshot wound to the 
abdomen.  She also essentially asserts that the certificate 
of death, which shows the veteran's death due to intestinal 
cancer, is unreliable, since it was based on information from 
a lay person rather than based upon an examination of the 
veteran's body.

The Board notes that the record contains some inconsistencies 
with regard to who offered the information recorded on the 
death certificate, and the accuracy of that information.  
However, the Board notes that the circumstances surrounding 
the information that was placed on the death certificate is 
not a controlling evidentiary circumstance under the facts of 
this case; rather, of prime significance is the distinct lack 
of medical data supporting an etiological link between the 
veteran's service connected gunshot wounds and the cancer 
causing his death.

In 1991 a physician reported that the veteran had received 
treatment for residuals of a gunshot wound to the abdomen 
from 1946, until shortly before his death in September 1989.  
The Board notes that there are no records available 
concerning details of the reported treatment, as they have 
apparently been destroyed.  Also, it is important to note 
that private treatment records and VA examination reports 
from the 1950s and 1960s indicated that the service connected 
abdominal wound was essentially healed without evidence of 
infection at the wound site.  Records of a clinical nature 
developed commensurate with treatment are found to be of 
greater probative value than unsupported medical conclusions 
offered many years after the treatment in question.

Medical evidence of treatment for a painful infected wound of 
the stomach in October 1987 and August 1989 is of record.  A 
physician, who was interviewed in February 1997 regarding the 
August 1989 treatment, and also diagnosed the veteran with 
intestinal cancer, subsequently reported that he could no 
longer recall treating the veteran.  The private physician 
who treated the veteran in October 1987 also noted that the 
veteran died due to intestinal cancer.  However, while this 
evidence reveals some post-service treatment that may be 
attributed to the service connected gunshot wound, it does 
not satisfactorily establish any etiological link between the 
veteran's service connected disabilities and the disorder 
that is shown to have caused his death.

At the April 1997 VA field examination, the physician who 
signed the veteran's certificate of death, and reported 
treating him for an abdominal wound in 1989, indicated that 
the veteran's infected wound was already cancerous, which 
affected his intestines.  However, there are no treatment 
records on file and the physician does not provide a 
reasoning to support his assertions.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that 
where a physician has given no supporting evidence for his or 
her conclusion, such is of limited probative value.  Bloom v. 
West, 12 Vet. App. 185 (1999).  Additionally, the Court has 
also held that the weight of a medical opinion is diminished 
where that opinion is based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

The Board notes that there are several lay statements of 
record relating the veteran's death to his service connected 
disabilities.  However, the question of whether the veteran's 
cause of death is related to his service connected 
disabilities requires supportive competent medical evidence 
as to medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 
92 (1993).  As the record does not reflect that the those 
making the statements possess a recognized degree of medical 
knowledge, their own assertions as to the etiology of the 
veteran's cause of death are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board does note that one of the statements linking the 
veteran's cause of death to his service connected 
disabilities was made by a rural health midwife, who reported 
treating the veteran for an abdominal wound prior to his 
death.  The Board notes that the rural health midwife stated 
that the veteran's infected wound sight "might have caused 
his death."  A bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).

An August 2001 VA examiner stated that, based on his review 
of the file, there was no relationship between the veteran's 
service connected gunshot wounds and the cause of his death.  
The examiner reviewed all the evidence of record, including 
those assertions in support of the appellant's claim.  In 
addition, the VA examiner gave reasoning in support of his 
opinion.  The Board finds the August 2001 VA medical opinion 
to be of particular probative value in this instance, and for 
the reasons stated.  Accordingly, service connection for the 
cause of the veteran's death is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

